Citation Nr: 0200161
Decision Date: 01/07/01	Archive Date: 03/15/02

DOCKET NO. 97-17 346                   DATE JAN 07 2001

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for a right knee disorder, status
post-medial meniscectomy.

2. Whether new and material evidence has been submitted to reopen
a claim for an effective date, prior to August 13, 1982, for
reinstatement of the 10 percent rating for service-connected status
post left knee medial meniscectomy.

3. Entitlement to service connection or compensation benefits for
residuals of a traumatic injury to the brain, claimed as a
neurological disorder, under 38 U.S.C.A. 1151 (West 1991 & Supp.
2001).

4. Entitlement to service connection for hematuria.

5. Entitlement to service connection or compensation benefits for
residuals of a right hand fracture under 38 U.S.C.A. 1151.

6. Entitlement to an effective date, prior to December 27, 1991,
for assignment of a 100 percent rating for service-connected
schizophrenia.

7. Entitlement to a rating in excess of 10 percent for the service-
connected left knee disability, status post-medial meniscectomy.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran had active military service from February 1961 to
November 1963.

In September 1966, the Los Angeles, California Department of
Veterans Affairs (VA) Regional Office (RO) denied entitlement to
service connection for a right knee disorder, status post-medial
meniscectomy. The RO notified the veteran of that decision by
letter dated September 1, 1966; the veteran did not timely appeal.

In August 1984, the Board of Veterans' Appeals (Board) denied
entitlement to an effective date, prior to August 13, 1982, for
compensation for postoperative residuals of a left medial
meniscectomy.

This matter is before the Board on appeal from a May 1996 rating
decision by the Denver, Colorado, RO. The record on appeal is
voluminous and includes many statements and contentions that are
not entirely clear. The veteran should clarify whether he is
raising any additional issues that have not been addressed.

- 2 -

The claim of entitlement to an evaluation in excess of 10 percent
for the service-connected left knee disability, status post medial
meniscectomy is addressed in the remand portion of the decision.

By letter dated November 19, 2001 the Board notified the veteran
that his motion to submit additional evidence under the provisions
of 38 C.F.R. 20.1304(b)(2001) had been granted. The veteran
requested an extension of time to submit evidence. The Board
notified the veteran by letter dated December 7, 2001 that he had
thirty days to submit additional evidence. The veteran submitted
additional evidence.

The evidence submitted consists of duplicate medical and lay
evidence already of record and considered herein. Much of this
evidence also pertains to issues that are not currently on appeal.
There is also statements and briefs containing arguments in support
of the claims that are duplicate or cumulative of arguments
previously of record and considered herein. The majority of these
arguments also pertain to issues that are not currently on appeal.
The three new medical statements date between October 2001 and
December 2001 are either not relevant to the issues currently being
considered on appeal or contain information that is cumulative of
evidence of record that has already been considered herein.

On December 10, 2001 the Board received the veteran's motion to
advance his appeal on the Board's docket. Since a decision in the
instant case has been completed, the motion to advance the appeal
on the Board's docket is rendered moot. Consequently, the motion is
denied. 38 U.S.C.A. 501(a), 7102(c) (West 1991); 38 C.F.R. 20.3(l)
(2001).

FINDINGS OF FACT

1. In September 1966, the RO denied entitlement to service
connection for a right knee disorder, status post-medial
meniscectomy. The RO notified the veteran of that decision by
letter dated September 1, 1966; the veteran did not timely appeal.

- 3 -

2. In August 1984, the Board denied entitlement to an effective
date, prior to August 13, 1982, for compensation for postoperative
residuals of a left medial meniscectomy.

3. The evidence obtained or submitted to reopen the claims includes
copies of service medical records, service personnel records,
additional VA and private medical evidence, personal hearing
testimony and statements in support of the claims.

4. The foregoing evidence is either cumulative, not relevant to or
probative of the issues, not competent, or lacks probative value.

5. The service medical records do not show a head injury or a
medical diagnosis of traumatic injury to the brain or a
neurological disorder, and the veteran has not submitted a current
medical diagnosis of traumatic injury to the brain or a
neurological disorder, or a probative medical opinion relating this
to any incident or event of active service, or to any treatment
provided by VA.

6. The service medical records do not show chronic hematuria or a
disorder characterized by hematuria, and the veteran has not
submitted a current medical diagnosis of a disability characterized
by hematuria or a probative medical opinion relating this to any
incident or event of active service.

7. The service medical records do not show the veteran sustained a
fracture to his right hand during active service, and the veteran
has not presented or identified probative evidence linking a post-
service hand fracture to any incident or event of active service,
or to any treatment provided by VA.

8. The veteran's claim to reopen service connection for
schizophrenia was received at the RO on December 27, 1991.

- 4 -

CONCLUSIONS OF LAW

1. The September 1966 RO decision is final. 38 U.S.C. 4005 (1964)
(38 U.S.C.A. 7105 (West 1991)); 38 C.F.R. 19.153 (1966) (38 C.F.R.
20.1103 (2001)).

2. The August 1984 Board decision is final. 38 U.S.C. 4004 (1982)
(38 U.S.C.A. 7104 (West 1991)); 38 C.F.R. 19.185, 19.194(1985) (38
C.F.R. 20.1100 (2001)).

3. New and material evidence to reopen the veteran's claims has not
been submitted; the claims are not reopened. 38 U.S.C.A. 5104,
5108, 7104(b) (West 1991); 38 C.F.R. 3.104(a), 3.156(a) (2001).

4. A traumatic injury to the brain or neurological disorder was not
incurred in or aggravated during service or caused by hospital or
medical care at a VA facility. 38 U.S.C.A. 1131, 1151 (West 1991 &
Supp. 2001); 38 C.F.R. 3.303, 3.358 (2001).

5. Chronic hematuria or a disorder characterized by hematuria was
not incurred or aggravated during service. 38 U.S.C.A. 1131 (West
1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).

6. The criteria for service connection for residuals of a right
hand fracture or for compensation benefits for residuals of a right
hand or finger fracture under the provisions of 38 U.S.C.A. 1151
are not established. 38 U.S.C.A. 1131, 1151; 38 C.F.R. 3.303, 3.358
(2001).

7. The criteria for an effective date, prior to December 27, 1991,
for the assignment of a 100 percent rating for service-connected
schizophrenia are not met. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 
3.151, 3.155, 3.400 (2001).

- 5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's January 1961 service medical entrance examination was
normal except for mild pes cavus. He reported a pre-service history
of frequent or severe headaches, and hematuria of unknown etiology.
The examiner indicated there had been no recurrence of hematuria.
The veteran also reported pre-service surgery to remove a growth
from his finger.

The service medical records show the veteran was treated for left
knee pain. The veteran reported the onset of symptoms in December
1962. While dancing in February 1963, he experienced a recurrence
of symptoms. He "denied trauma to the knee in connection with the
initial discomfort." In another examination record, the veteran
reported a similar history and denied antecedent knee trauma. He
also reported a pre-service history of a broken right arm and
fracture of the skull as a child, and treatment for hematuria in
1957, 1961 and 1962.

On physical examination, positive findings were limited to the left
knee. Routine laboratory studies, including urinalysis, were
normal. The examiner discovered a torn medial meniscus during an
arthrotomy performed in February 1963. A left medial meniscectomy
was performed and the remaining hospital course was uneventful.

Medical separation examination in November 1963 shows the head was
normal. The prior left knee history and surgical scar was noted,
but otherwise, examination of the lower extremities, spine and
musculoskeletal system, and the endocrine, genito-urinary and
neurologic examinations were normal.

During VA examination in March 1964, the veteran reported the
inservice left knee surgery and he related a history of an October
1963 closed fracture of the fifth metacarpal of the right hand.
There were no genito-urinary complaints and no findings. A
urinalysis was normal. He did not complain of right knee problems.
The diagnosis was no significant pathological findings.

- 6 -

The orthopedist's diagnoses were minimal residuals from the left
medial meniscectomy and a healed fracture of the fifth metacarpal
of the right hand which was asymptomatic.

In June 1964, the RO granted service connection for left knee
residuals and assigned a 10 percent rating, effective November 9,
1963. The RO delayed adjudication of the issue regarding the right
finger fracture for additional information from the veteran since
the service medical records did not show he fractured his finger
during active service. The veteran did not furnish the requested
evidence within one year from the date of that request.

In a May 1966 claim for service connection for the right knee, the
veteran stated he injured his knee in service at the same time he
injured his left knee when he fell down a flight of stairs in 1963.

VA medical hospitalization records show the veteran underwent a
right medial meniscectomy in May 1966. He related that he injured
both knees during service when he fell down a flight of stairs in
1963. He also stated he reinjured the right knee in 1965 while
playing football. The postoperative course following removal of a
torn posterior meniscus was unremarkable.

The RO denied service connection for the right knee residuals in
September 1966. The RO notified the veteran of that decision by
letter dated September 1, 1966; he did not timely appeal.

The veteran submitted a medical statement in December 1971 from a
private physician, which indicated that his left knee symptoms had
increased and caused limitation of activities. VA orthopedic
examination in January 1972 showed a diagnosis of arthralgia most
likely secondary to traumatic arthritis, but the orthopedist stated
that traumatic arthritis was not objectively discernible at that
time by physical and x-ray examinations.

- 7 -

The veteran submitted a May 1973 medical report from a private
physician. X-ray examination showed the ligaments were intact but
there were minimal arthritic changes. The physician advised further
physical therapy.

VA orthopedic examination in November 1973 showed a diagnosis of
status post left medial meniscectomy with traumatic arthritis of a
moderate degree with limitation of motion and subpatellar
chondromalacia.

The evidence includes VA outpatient records showing treatment for
otitis media and conjunctivitis in September 1976 and right upper
extremity numbness and tingling in September 1977. During the
latter treatment the veteran specifically denied a history of
trauma. He also denied paresis, paralysis, muscle atrophy or a
prior history of neurological disease.

A VA hospitalization summary shows the veteran was admitted for
feelings of depression, insomnia, feelings of unreality and
increasing thoughts of his dislike for life in January 1980. He
stated he did not have a psychiatric history during active service
and he initially had sought treatment from a psychotherapist at
Brigham Young University after separation. The discharge diagnoses
were narcissistic personality disorder, depression and resolved
transient psychosis.

In a letter received at the RO on May 12, 1981, the veteran stated
"[p]lease discontinue my 10% disability V.A. benefits." He provided
his claim number, social security number, mailing address and
direct deposit account. He stated "[t]hank-you for your service in
my life, but now please discontinue it."

The RO notified the veteran by letter dated June 24, 1981 that his
disability compensation benefits were terminated the date of the
last payment at his request. The letter also advised the veteran to
reopen his claim at any time in the future.

In an August 1982 Report of Contact, VA Form 119, the veteran
requested reinstatement of his VA benefits. The RO forwarded the
veteran a VA Form 21-4138 for completion in order to request
reinstatement.

- 8 -

A VA hospitalization summary shows the veteran was admitted for
suicidal thoughts in August 1982. He reported that in the past "the
treatment was for homosexuality" but he was feeling "troubled about
it" because he did not want to be a homosexual but found himself
attracted to males and felt "disturbed" about his preference.
Physical examination was within normal limits. The diagnoses were
dysthymic disorder and narcissistic personality disorder. In
November 1982, the veteran submitted the treatment notes for that
hospitalization period.

A private disposition summary shows the veteran was admitted for
his problems in September 1982. He was discharged in April 1983,
and the diagnoses were schizo-affective disorder and narcissistic
personality disorder. A March 1983 letter from a physician at the
Portal Program listed the diagnosis as schizoaffective disorder.

A January 1983 letter from a clinical psychologist states he
treated the veteran for problems involving anxiety and depression.

A letter from the Nursing Director at Brigham Young University
received in January 1983 shows the veteran received treatment for
mental health problems in November 1966, April 1967, October 1968
and April 1969.

In February 1983, the RO received a VA report showing the veteran
was hospitalized in January 1980 with admitting diagnoses of
narcissistic personality disorder, depression and transient
psychosis that had resolved.

Based on the prior history and the examinations, the final
diagnoses were schizo-affective disorder, depressed, with paranoid
overlay, depersonalization disorder, narcissistic personality
disorder and ego-dystonic homosexuality. There are hand-written
changes inserted over the type-faced diagnoses.

The veteran testified at a personal hearing in March 1983.

A VA hospitalization summary and treatment records show the veteran
was admitted for hallucinations and bizarre behavior in April 1983.
Based on examination and testing, the diagnosis was chronic
paranoid schizophrenic disorder.

- 9 -

The physician recommended transfer to the Fort Sheridan facility
for long-term care. He remained hospitalized until transfer to that
facility in June 1983 where he remained hospitalized until
September 1983.

A statement received in December 1985 from AM, ACSW, states the
veteran's mother contacted her after his separation from service
secondary to an attempted suicide. This individual referred him to
a North Hollywood mental health facility. This individual related
that he was seen for six months by a psychiatrist and was diagnosed
as schizophrenic paranoid.

In August 1984, the Board denied entitlement to an effective date
earlier than August 13, 1982 for compensation for postoperative
residuals of a left medial meniscectomy.

The veteran's parents submitted statements in April 1985 attesting
to the problems he experienced during and subsequent to active
duty.

The veteran testified at a personal hearing in June 1987.

In December 1988, the Board denied entitlement to service
connection for an acquired psychiatric disorder.

The veteran submitted a duplicate copy of the statement from AM,
ACSW. This was received at the RO on February 4, 1992.

Beginning in March 1993, the veteran submitted numerous duplicate
copies of medical records that were previously in the claims
folder. There are also additional VA hospitalization summaries
dated from June 1983 to January 1984, August 1984, August 1985,
June 1986 and March 1990, which show treatment for chronic
schizophrenic disorder, paranoid schizophrenia and schizophrenic
reaction.

Physical and neurologic examinations during these periods were
normal. During the March 1990 VA hospitalization the veteran denied
any current medical problems.

- 10 -

Examination of the head, spine and extremities was normal. Pulses
were symmetrical and full throughout. The cranial nerves were
intact and motor examination showed full strength with normal bulk
and tone. Sensory examination was intact and gait was normal. Deep
tendon reflexes were symmetric and the toes were down going,
bilaterally. All pertinent laboratory data and x-ray examination
findings were within normal limits.

There is also an October 1983 private hospitalization report
showing admission for a suicide attempt secondary to overdose and
slashing the right wrist. The report lists the prior medical
history of knee surgery but was otherwise unremarkable. Physical
examination of the extremities showed no edema and neurological
examination showed the cranial nerves were grossly intact. The
final diagnosis was schizoaffective disorder.

The evidence includes a May 1991 letter from a VA physician stating
the veteran was actively psychotic at that time. This was received
in January 1992.

Subsequently, the veteran submitted complete copies of his VA and
private hospitalization records, which are dated from 1980 through
1986, and 1990. He also submitted a claim to reopen service
connection for a psychiatric disorder and for an earlier effective
date for the 10 percent rating for his left knee disorder.

In July 1993, the veteran submitted a claim to reopen service
connection for residuals of right hand and knee injuries.

The veteran testified at a personal hearing in July 1993.

The veteran submitted an August 1993 statement signed by a VA
psychiatrist and a VA clinical psychologist. These examiners first
treated the veteran in 1991. Based on a review of evidence provided
by the veteran, these examiners concluded that it was highly
probable that he developed schizophrenia during the course of his
military career.

- 11 -

The evidence includes an August 1993 independent medical
examination and evaluation. The physician stated that he reviewed
a significant amount of records and statements compiled primarily
by the veteran. The veteran stated that he injured his knee during
active duty in 1963 while on a top secret clearance. He stated he
was thrown down the stairs and subsequently underwent a total
medial meniscectomy in 1963. He stated he continued to have
problems with the right knee and underwent a total right medial
meniscectomy in 1964.

The veteran stated that many of his original medical records were
destroyed. He also related that during service he was many times
forced to defend himself and during that time he sustained injuries
to the right hand. He reported injuring the right hand recently and
the physician noted that recent x-rays showed a fracture of the
fifth finger. He was wearing a splint on that finger at that time.
The physician stated he was very apprehensive to any examination
and was afraid he would be hurt by the examination. He walked with
a cane which he used for support. He was able to fully extend both
knees and flex both knees to 130 degrees.

The examiner noted marked joint line tenderness, but stated there
was no effusion in either knee. Stress of the cruciate and
collateral ligaments showed that they were intact, bilaterally. The
physician stated that the surgical scars were well healed. X-rays
showed early degenerative changes. The physician stated that the
veteran had bilateral traumatic arthritis secondary to the injuries
sustained during active service in 1963. The physician stated there
was significant pain and weakness and recommended using canes in
each hand for support if necessary. Examination of the right hand
was difficult because the veteran had a recent fracture. The
veteran stated this was secondary to a fall caused by his knee
pain.

The physician stated he had no reason to doubt the veteran's
history of right hand injury during active service while protecting
himself from attacks.

The evidence includes VA outpatient records dated from June 1986 to
August 1993. In January 1993 the veteran reported having fallen two
weeks earlier and having injured his right hand.

- 12 -

During VA treatment in January 1994, the veteran related chronic
knee pain but no acute changes. He reported not taking any Motrin
for knee pain. He requested bilateral knee braces, and did not want
an orthopedic follow-up examination. Physical examination showed
full range of motion, but the veteran reported pain on full
extension of the right knee. Gait was normal and there was no
instability. The assessment was degenerative joint disease of the
knees.

The veteran was hospitalized in January 1994 for chronic
schizophrenia. Other than a past medical history of traumatic
arthritis of the knees and a history of psychiatric treatment, he
denied other physical problems. Physical examination at admission
was unremarkable. A urinalysis performed at that time was
relatively unremarkable. A chemical profile revealed a low protein
level and a slightly high chloride level but was otherwise within
normal limits. A "CBC" and a thyroid profile were within normal
limits.

During VA examination in August 1994, the veteran stated he "was in
the counter-intelligence aspect of the military." He reported that
"in Germany, in 1963, while he was working on a top secret
clearance, he was injured when he was thrown down stairs." The
veteran stated that he injured both knees at that time. He related
that he underwent a total left medial meniscectomy in service, and
he related residual functional loss such as pain and weakness
secondary to pain. He claimed his right knee symptoms persisted and
he eventually underwent a total right medial meniscectomy in 1966.
He claimed residual pain. The physician noted the original
operative records were not available for review and although he
presented a hospital discharge summary, "elements of the discharge
summary have been whited out and writing has been substituted for
the typed print, indicating that he has had a total meniscectomy.
I am uncertain as to the originality of these documents."

On physical examination, both knees showed no evidence of swelling,
effusion, masses or Baker's cyst. There was no evidence of
subluxation of the patella or any apprehension when the patella was
moved up from medial to lateral or lateral to medial. Range of
motion showed right knee flexion was 30-to-90 degrees and left knee
was 20-to-90 degrees.

- 14 -

The physician stated: "I am unable to fully extend his knees
because of some problems. He does have pain, with the left being
greater than the right, at some of the extremes of flexion.

It is somewhat difficult for me to move these knees because the
patient is apprehensive and holds and pushes against me. Although,
when he is in a sitting position, his knees will routinely flex to
90 degrees easily without a problem. Both his knees are stable to
my examination, there is no evidence of any instability that is
present on medial lateral examination; although it is difficult to
elicit a pivot shift from him or to test it accurately because of
his apprehension and his inability to cooperate fully with me at
this time. His gait is somewhat abnormal because he walks with both
his knees being in a somewhat flexed position, he never fully
extends his knees." Motor examination of the lower extremities was
4+/5, bilaterally, and symmetrical.

The quadriceps was weak on examination, but the physician commented
there was no atrophy of the thigh or calf muscles. The physician
related that another physician who reviewed the August 1993 x-rays
noted the articular surfaces were normal, there were no bony
abnormalities present and there was no joint space narrowing or
osteophytes. The physician's assessment was that the veteran
"complains of continued knee pain bilaterally although his
examination is normal, as best I can determine. He does have some
apprehension and he is unwilling to fully cooperate on physical
examination." The physician commented that he was also unable to
obtain a full range of motion examination due to the apprehension,
but he felt that the veteran's examination was normal. The
physician stated there was no evidence of any arthritic problems at
that time.

During VA treatment in August 1994, the veteran related persistent
knee pain with a burning sensation inside. He denied symptoms such
as locking or giving way. He reported doing physical therapy and
that he used a cane.

The physician reported that the examination was difficult secondary
to the veteran's inability to relax. On physical examination, there
was no effusion and the knees were stable to varus and valgus
stress.

- 15 -

Anterior and posterior drawer signs were negative. Range of motion
was 0-to-90 degrees with crepitation and pain and there was diffuse
medial redness. The assessment was bilateral knee pain basically
unchanged for six months. The physician stated there were no
mechanical symptoms on examination or by the veteran's history, and
the physician recommended continued Ibuprofen and physical therapy
as instructed.

The veteran was hospitalized in October 1994 for active psychosis.
He denied any prior head trauma but reported that his medication
caused "agitation to the brain." He also related a history of his
knee surgeries. Physical examination showed he was in no acute
distress. Neurological examination was grossly intact and he
displayed normal strength throughout and sensation was intact. The
physician stated "[t]he [veteran] exhibits a normal gait but walks
with a cane."

During the hospitalization, he complained of being psychotic, but
managed himself quite well throughout the hospitalization. During
hospitalization, he also underwent examination of his knees. He
thought physical therapy would help since he was already in the
hospital. He reported adequate pain control on Tylenol and Motrin.
The examiner noted the veteran was extremely articulate. The
examiner also noted he was guarding during physical examination and
he resisted any passive range of motion. He walked with a cane but
there was no tenderness noted during movement.

The veteran was hospitalized in October 1995 for medical and
psychiatric evaluation. The report states "[p]hysically the
[veteran] seemed to be in good shape on physical examination."
Laboratory studies and chest x-ray were within normal limits.
Computerized tomography (CT) scan was ordered because of the
veteran's history of a prior head injury and psychosis. This was
within normal limits. The brain volume was normal. There was no
evidence of any intracranial mass, mass effect, hemorrhage, or
extraaxial fluid collection, or evidence of any cortical or
subcortical infarct. The impression was normal CT of the head
without contrast.

- 16 -

Physical examination of the head, eyes, ears, nose and throat was
normal. The neck was normal and there was no thyromegaly. The back
was symmetrical and there was good range of motion. The chest
expanded well and the lungs were clear to percussion and
auscultation. The heart had normal S1 and S2 sounds, there were no
murmurs and the pulses were intact. A treatment note states the
veteran had a steady gait but continued to use a cane when standing
up. He stated that he took medications without problems and there
were no complaints of discomfort.

The report stated that he had arthritis of the knees and a
sebaceous cyst behind the ear, for which he was referred to the
surgical clinic for removal. He later questioned whether something
had been implanted in the back of his ear during that surgery.
Treatment one week later for suture removal showed the incision was
well healed. The records show he remained hospitalized under the
Health Care for Homeless Veterans (HCHV) Program until April 1996.
While he reported continued pain from arthritis in his knees during
that time, he "swam and exercised regularly at the local Community
Center." A December 1995 treatment record shows he was "OK for
swimming as exercise" early that month.

In February 1996, he was seen in the urology clinic with complaints
of urgency. He reported that he had had hematuria secondary to
trauma while a teenager, and a history of abdominal hematuria. He
was given medication. He was seen for follow-up about one week
later. He reported a two-year history of frequency and urgency. He
also reported urinating a large quantity every hour. The examiner
noted that a urinalysis, a chemical profile a "TSH" and a "CBC"
performed in October 1995 were within normal limits. The diagnosis
was frequency and urgency the examiner recommended a urology
evaluation. In March 1996, the veteran reported that he was better.

The evidence includes a November 1995 statement from the veteran's
VA mental health physician and psychologist, showing he is severely
impaired from long-standing paranoid schizophrenia. Based on a
review of the veteran's medical history, these examiners concluded
that the veteran's psychiatric illness began during active service.
They issued a similar statement in May 1996.

- 17 -

These examiners also issued a September 1996 statement that
homosexuality had never been a therapeutic issue with regard to the
veteran's VA psychiatric treatment since 1986. The veteran was
distressed because he had been labeled a homosexual and/or bisexual
in prior VA medical records. The examiners expressed concern that
the veteran's schizophrenia would be exacerbated his being
considered a homosexual and requested these references be removed
from prior records.

The evidence includes a semi-automated psychological assessment
received in January 1996.

In May 1996, the RO granted service connection for schizophrenia
and assigned a 100 percent rating, effective December 27, 1991.

In January 1997, the veteran submitted a statement from his
physical therapist and copies of several medical articles. The
letter emphasized the importance of exercise for people with
osteoarthritis in order to prevent further degenerative changes.
The letter states "[the veteran] told me he has less pain and feels
he can function at a higher level when he exercises on a consistent
basis." In February 1997, the veteran submitted a copy of another
medical article regarding personal treatment and cure of arthritis
symptoms.

On VA orthopedic examination in June 1997, the veteran reported a
history of having injured both his knees during active service when
he fell down some stairs. He reported having continued right knee
symptoms from that time until surgery on that knee in 1966. The
veteran reported that his knees had done well over the years but he
experienced pain with activities causing a decreased ability to
hike, lift, bend, or squat. He also complained that the knees give
out at times. The veteran stated that his pain is activity-related
and becomes worse when he is more active. He also stated his knees
have become progressively worse over time and he takes Tylenol,
Naprosyn and Ultram for the pain.

Physical examination showed well-healed paramedian incisions
consistent with the old meniscectomies. Range of motion of the
knees was 0-to 135 degrees.

- 18 -

There was no effusion present. The medial joint line was mildly
tender, bilaterally, but the lateral joint line was nontender.
There was mild patellofemoral compression tenderness, bilaterally.
There was a mild varus alignment to both limbs, bilaterally.
Collateral ligaments were stable in full extension and at 30
degrees flexion, bilaterally. Lachman's test and the pivot shift
sign were negative, bilaterally. There was some mild crepitation
throughout the joint during range of motion, bilaterally. X-ray
examination showed mild degenerative changes, bilaterally. The
assessment was status post bilateral medial meniscectomies with
osteoarthritic changes of both knees.

The evidence includes an August 1998 private examination report.
The veteran reported that he had sustained knee injuries during
active service, which were treated with open meniscectomies. The
impression was mild to moderate degenerative joint disease of the
knees. During reexamination in July 1999 he again reported having
sustained bilateral knee injuries in a fall down a flight of stairs
during active service. He also reported having undergone bilateral
meniscectomies at that time. The diagnosis was osteoarthritis of
the knees. The physician stated that, based on the history
provided, the veteran's current bilateral knee disabilities are
directly related to the injuries sustained during active service.

Private medical examination records dated in May and June 2001
include diagnoses of osteoarthritis and degenerative joint disease
of the knees.

The evidence includes a July 2001 examination report from the
veteran's treating chiropractor. The veteran reported to the
chiropractor that during active service he tumbled down a stairway
causing numerous injuries, most notably to both knees, lumbar
region, the cervical area and head. He stated that the trauma
rendered him unconscious for approximately 10 hours and this
necessitated removal of the medial meniscus from both knees due to
irreparable damage. The veteran stated that he had had chronic pain
since that time.

The examiner conducted a chiropractic examination and multiple
diagnostic studies. The examiner recommended that he undergo
extensive chiropractic care. The evidence includes a second
examination report from the chiropractor.

- 19 -

He reported to the chiropractor that during active service in 1963
he suffered a traumatic experience to both knees. He stated that he
underwent left knee surgery at that time and right knee surgery
three years later. He also stated that he experienced chronic knee
pain since that time. X-ray examination showed arthritic changes in
both knees. The impression was degenerative changes in the knees,
bilaterally, secondary to removal of the medial menisci resulting
in biomechanical changes in the knees.

The chiropractor also submitted medical statements in August and
September 2001. He referred to the July 2001 x-ray examination
results and opined that the veteran's degenerative changes of the
knees are clearly the result of removal of the medical menisci,
which was due to the trauma to his knees during active service. He
stated that his opinion was based on the documented fact that
during service the veteran was assaulted and thrown down the
stairs.

The chiropractor stated that it is documented that the veteran was
rendered unconscious for a period greater than ten hours, and the
fact that he was rendered unconscious indicates severe trauma to
the head and neck. He stated that it is also documented that the
head trauma resulted in a decrease in "IQ rating" and a permanent
lump on the head. In the September 2001 statement the chiropractor
stated that, since the veteran's orthopedic and neurological
conditions are chronic and related to service connection, the VA
should be proactive in offering the veteran proper treatment.

II. Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

- 20 -

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supercedes the decision of the Court in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held
that VA cannot assist in the development of a claim that is not
well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45,620, 45,630-45,632 (August 29,
2001) (to be codified at 38 C.F.R. 3.159).

Where the law and regulations change while a case is pending, the
version more favorable to the veteran applies, absent congressional
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991). The Board is of the opinion that the new duty to assist
law has expanded VA's duty to assist (e.g., by providing specific
provisions requiring notice of what is required to substantiate a
claim), and is therefore more favorable to the veteran. Therefore,
the amended duty to assist law applies. Id.

The Board finds that the duty to notify and the duty assist have
been met under the new law.

The duty to notify has been satisfied as the veteran has been
provided with notice of what is required to substantiate his
claims. On multiple occasions the RO advised the veteran of the
information and medical or lay evidence that is necessary to
substantiate his claims.

- 21 -

The veteran was given further notice of what was required to
substantiate his claims in the Statement of the Case (SOC) and in
the subsequent Supplemental Statements of the Case (SSOC). That is,
he was provided with notice of the laws and regulations pertaining
to reopening previously denied claims, service connection,
compensation benefits under 38 U.S.C.A. 1151 and effective dates,
as well as a rationale explaining why his claims were not being
reopened or denied. These decisions also provided the veteran with
notice of his appellate rights. Therefore, the duty to notify has
been satisfied. 38 U.S.C.A. 5103 (West Supp. 2001); 66 Fed. Reg.
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(b)).

The duty to assist has been satisfied because the RO has made
reasonable efforts to obtain evidence necessary to substantiate the
veteran's claims, including any relevant records adequately
identified by the veteran as well as authorized by him to be
obtained; in fact, it appears that all evidence identified by the
veteran relative to these claims has been obtained and associated
with the claims folder.

Service medical records were obtained and associated with the
claims folder, and VA and private medical records have been
obtained as well. This is a case in which it is clear from the
responses to the requests and follow-up requests, as well as the
statements by the veteran, that such records sought do not exist
and that any further attempts to obtain any additional records
would be futile. 38 U.S.C.A. 5103A (West Supp. 2001); see also 66
Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified at 38
C.F.R. 3.159(c)).

The veteran has repeatedly alleged that there are service personnel
records and post-service VA medical treatment records that had been
destroyed or removed from the claims folder and destroyed. He
argues that this is due to a conspiracy and/or fraud by the
military and/or the VA. His statements are not supported by any
other evidence in the record.

Moreover, these alleged records were relevant to the issue of
service connection for schizophrenia, which is not on appeal. In
any event, by his own allegations these records no longer exist.

- 22 -

Consequently, the Board finds that the duty to assist does not
attach to obtaining these alleged records. 38 U.S.C.A. 5103A (West
Supp. 2001); see also 66 Fed. Reg. 45620, 45630 (August 29, 2001)
(to be codified at 38 C.F.R. 3.159(c)).

Thus, there is no reasonable possibility that such records could be
obtained, and the duty to assist does not attach. See 38 U.S.C.A.
5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August
29, 2001) (to be codified at 38 C.F.R. 3.159(d)).

With regard to the retrieval of relevant records, the record should
show at least the possibility that the records exist. The duty to
assist is not a license for a "fishing expedition" to ascertain
whether there might be unspecified information which could possibly
support a claim. See Gobber v. Derwinski, 2 Vet. App. 470, 472
(1992); see e.g., Counts v. Brown, 6 Vet. App. 473, 476 (1994).

With respect to his claims for service connection or for
compensation benefits under 38 U.S.C.A. 1151, the Board finds that
a remand to schedule VA examinations or to obtain VA medical
opinions is not required to decide the claims. First, there is no
competent lay or medical evidence of a current diagnosed disability
or persistent or recurrent symptoms of disability associated with
residuals of a traumatic injury to the brain, a diagnosis of a
neurological disorder due to a brain injury, or chronic hematuria
or a disorder characterized by hematuria.

These claimed disabilities are not the type that could be diagnosed
by a lay person such as the veteran since he lacks the education,
training, or experience to offer medical diagnoses or opinions. In
this particular case, these disabilities or persistent or recurrent
symptoms of such disabilities are not the type that can be observed
by a lay person. 38 U.S.C.A. 5103A(d) (West Supp. 2001); 66 Fed.
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(c)(4)(A)).

Second, there is no probative evidence in the record that the
veteran's alleged disabilities may be otherwise associated with his
service or during treatment or hospitalization at a VA facility.

- 23 -

The veteran has alleged no other possible link, and there is no
probative evidence on file suggesting a possible link. 38 U.S.C.A.
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29,
2001) (to be codified at 38 C.F.R. 3.159(c)(4)(C)).

With respect to his claims for service connection or for
compensation benefits under 38 U.S.C.A. 1151 for residuals of a
traumatic injury to the brain and residuals of a right hand
fracture, the Board also finds that these claims involve
circumstances where VA can refrain from providing assistance.

The record is replete with statements pertaining to the alleged
inservice injuries that are entirely inconsistent with the events
and histories as they were recorded in the service medical records.

One example out of many in the record are the events as listed in
the Substantive Appeal received in February 1983. The veteran has
also submitted post-service statements, including events reported
in that Substantive Appeal, that are inherently incredible.

Other examples in the record include statements that he is an
archangel and that he is or will be the wife of God and chosen to
be transformed into a Chinese-Jewish woman in order to give birth.
The Board finds that the veteran's statements and testimony
regarding the inservice alleged injuries is not credible.

The Board is finding that a preponderance of the evidence
demonstrates that these alleged injuries did not occur during
active service or during hospitalization or treatment at a VA
facility. This obviates any need for a current medical opinion
whether a current disability is the result of such injuries because
the substantially complete application for benefits indicates that
there is no reasonable possibility that any assistance VA would
provide to the claimant would substantiate the claims. 38 U.S.C.A.
5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August
29, 2001) (to be codified at 38 C.F.R. 3.159(d)).

- 24 -

The Board is of the opinion that the duty to assist should not
attach here because there is no reasonable possibility that it
would help substantiate his claims.

There is no reasonable possibility because the evidence of record
already demonstrates that the accounts of his inservice and post-
service injuries are not credible.

Where the evidence demonstrates that accounts of these incidents
are not credible, a remand for additional development would serve
no useful purpose and would only impose unnecessary burdens on VA
and the veteran. Reyes v. Brown, 7 Vet. App. 113, 116 (1994);
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In light of the foregoing, the Board is satisfied that all relevant
facts have been adequately developed to the extent possible; no
further assistance to the veteran in developing the facts pertinent
to his claims is required to comply with the duty to assist him as
mandated by the 38 U.S.C.A. 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the fact
that the law with respect to the duty to assist has been
significantly changed since the most recent SSOC was issued to the
veteran.

In this case, the Board finds that the veteran is not prejudiced by
its consideration of his claims pursuant to this new law. As set
forth above, VA has already met all obligations to the veteran
under this new law. Moreover, the veteran has been offered the
opportunity to submit evidence and argument on the merits of the
issues on appeal, and has done so. In view of the foregoing, the
Board finds that the veteran will not be prejudiced by its actions
and that a remand for adjudication by the RO would only serve to
further delay resolution of his claims. See Bernard v. Brown, 4
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, the
Board turns to an evaluation of the veteran's claims on the merits.

- 25 -

New and Material Evidence

Criteria

When a claim is disallowed by the Board, the claim may not
thereafter be reopened and allowed, and a claim based upon the same
factual basis may not be considered. 38 U.S.C.A. 7104 (West 1991);
38 C.F.R. 20.1100 20.1105 (2001).

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 3.105 of this part.
38 C.F.R. 3.104(a). A decision of a duly constituted rating agency
or other agency of original jurisdiction shall be final and binding
on all field offices of the Department of Veterans Affairs as to
conclusions based on the evidence on file at the time VA issues
written notification in accordance with 38 U.S.C.A. 5104 (West
1991).

Despite the finality of a prior final RO or Board decision, a claim
will be reopened and the former disposition reviewed if new and
material evidence is presented or secured with respect to the claim
which has been disallowed. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a);
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When a appellant requests that a claim be reopened after an
appellate decision has been promulgated and submits evidence in
support thereof, a determination as to whether such evidence is new
and material must be made, and if it is, as to whether it provides
a basis for allowing the claim. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 20.1105 (2001).

When a claim to reopen is presented under section 5108, the
Secretary must first determine whether the evidence presented or
secured since the last final disallowance of the claim is new and
material. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

- 26 -

In order to reopen a claim by providing new and material evidence,
the veteran must submit evidence not previously submitted to agency
decision makers which bears directly and substantially upon the
specific matter under consideration, which is neither cumulative
nor redundant, and which by itself or in connection with evidence
previously assembled is so significant that it must be considered
in order to fairly decide the merits of the claim. 38 CFR 3.156(a);
see also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the
paramount concern in evaluating any judicial test for new and
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. 3.156, evidence
is new and material if it (1) was not of record at the time of the
last final disallowance of the claim and is not merely cumulative
of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with
other evidence in the record, that it must be considered to decide
the merits of the claim. See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the Colvin
new and materiality test while defining how materiality is
established (the third prong as listed above)); see also Shockley
v. West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273,
283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does not
warrant a revision of a previous decision. Hodge, 155 F.3d at 1362
(overruling the third prong of the Colvin test (that the evidence
must be reasonably likely to change the outcome of the decision)).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

- 27 -

If VA determines that new and material evidence has been presented
under 38 C.F.R. 3.156(a), the case will be decided on the merits.
See Wilkinson v. Brown, 8 Vet. App. 263 (1993); Ivey v. Derwinski,
2 Vet. App. 320, 322 (1992).

The Board notes that 38 C.F.R. 3.156 was recently amended, and that
the standard for finding new and material evidence has changed as
a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be
codified at 38 C.F.R. 3.156(a)).

However, this change in the law is not applicable in this case
because the veteran's claim was not filed on or after August 29,
2001, the effective date of the amendment. 66 Fed. Reg. 45,620,
45,629 (August 29, 2001).

Right Knee

In September 1966, the RO denied entitlement to service connection
for a right knee disorder, status post-medial meniscectomy. The
veteran's service medical records show the veteran was treated for
left knee pain. He reported the onset of symptoms in December 1962,
and a recurrence of symptoms in February 1963 while dancing. The
veteran "denied trauma to the knee in connection with the initial
discomfort." In another examination record, he reported a similar
history and denied antecedent knee trauma. The service medical
records do not show a right knee injury.

The veteran reported the inservice left knee surgery during the VA
examination in March 1964, but he did not complain of right knee
problems or an inservice history of a right knee injury. The VA
medical hospitalization records show the veteran underwent a right
medial meniscectomy in May 1966. He related that he injured both
knees during service when he fell down a flight of stairs in 1963.
He also stated he reinjured the right knee in 1965 while playing
football. The postoperative course following removal of a torn
posterior meniscus was unremarkable.

The RO determined that the service medical records did not support
the veteran's claim that he sustained a right knee injury in a fall
down a flight of stairs in 1963.

- 28 -

The RO held that internal derangement of the right knee was first
shown in the 1966 VA hospitalization records. Those records show
the veteran injured his right knee in 1965 while playing football.
The RO notified the veteran of that decision by letter dated
September 1, 1966; the veteran did not timely appeal. Based on the
evidence of record at that time, the September 1966 RO decision
denying the veteran's claim for service connection for a right knee
disorder, status post-medial meniscectomy, is final. 38 U.S.C. 4005
(38 U.S.C.A. 7105); 38 C.F.R. 19.153 (38 C.F.R. 20.1103).

The evidence obtained since the prior final disallowance includes
additional copies of service medical records, service
administrative records, numerous additional VA and private medical
evidence, and personal hearing testimony and statements in support
of the claim.

The veteran has submitted copies of his service medical records in
support of his claim. The RO has previously requested and obtained
all available service medical records. The evidence of record at
that time includes a Request for Information, VA Form 3101, which
shows the service department forwarded all available service
medical records to the RO in April 1964. Later that month the RO
received from the service department DD Form 877, which again shows
that all available service medical records were forwarded.

The claims folder includes additional service medical records which
appear to have been received at the RO subsequent to the September
1966 decision, but a Request for Information, VA Form 60-3101a,
received in July 1983 states there were no additional service
medical records located. In any event, these service medical
records do not show the veteran sustained a right knee injury
during active service. Subsequently, the RO has unsuccessfully
attempted to obtain additional service medical records that were
not of record at the time of the 1966 RO decision. The service
medical records submitted by the veteran are duplicate copies of
service medical records that were of record and considered at the
time of the RO's September 1966 decision. They do not show the
veteran sustained a right knee injury during active service.

- 29 -

For these reasons, the Board finds that the additional service
medical records are copies of evidence previously considered by the
RO. This evidence is not new. 38 C.F.R. 3.156(a).

The veteran claims that he performed top secret covert operations
while stationed in Germany in 1963. He contends he was in the
counter-intelligence aspect of the military and while he was
working on a top-secret clearance, he injured his knees when he was
thrown down a flight of stairs. He argues that a portion of his
military records have been destroyed as part of a conspiracy by the
military and/or the government. Aside from his own statements and
testimony there is no objective support for this claim. The
veteran's service records show he was a duty soldier with a related
civilian occupation of truck man. The records show he completed a
course in Morse Code interception and his last duty assignment was
with the 102nd U.S. Army Security Agency Security Detachment;
however, his records do not show he was assigned as a field
counter-intelligence operative.

In September 1966, the RO rejected the veteran's claim that he
sustained a right knee injury in a fall down a flight of stairs in
1963. The RO cited the veteran's own statements regarding the left
knee problems wherein he "denied trauma to the knee in connection
with the initial discomfort." In another examination record, the
veteran reported a similar history and denied antecedent knee
trauma. To the extent the veteran claims he injured his right knee
during active service in a fall down a flight of stairs, this
argument was previously rejected by the RO and is not new. To the
extent that he now claims that he injured both his knees during a
secret counter-intelligence operation, his claim is entirely
inconsistent with his own statements during service regarding knee
trauma. For these reasons, the veteran's numerous statements and
testimony is not new and material. 38 C.F.R. 3.156(a).

The veteran has submitted numerous copies of additional VA and
private medical records in support of his claim. Some of these
records are duplicate copies of VA records that were previously of
record and considered at the time of the RO's September 1966
decision. This evidence is not new. 38 C.F.R. 3.156(a).

- 30 -

The majority of the additional VA and private medical records show
treatment for the veteran's psychiatric disorder and other
disabilities not at issue on appeal. These records are new because
they were not previously of record at the time of the prior RO
decision. These records are not material because they are not
relevant to the issue whether the veteran sustained a right knee
injury during active service. This evidence is not material. 38
C.F.R. 3.156(a).

The VA examination in August 1994 and VA orthopedic examination in
June 1997 include a history from the veteran of having injured both
his knees during active service when he fell down some stairs
"while he was working on a top secret clearance." Neither physician
related current right knee problems to any in-service event. The
evidence of record at the time of the September 1966 decision
already established that the veteran had residuals from a right
medial meniscectomy. The findings and assessments are cumulative of
evidence previously of record. This evidence is not new and
material. 38 C.F.R. 3.156(a).

The additional medical evidence relating the veteran's
postoperative residuals of the medial meniscectomy to service
includes the August 1993 independent medical examination. The
veteran stated that he injured his knee during active duty in 1963
while on a top secret clearance. He stated he was thrown down the
stairs and subsequently underwent a total medial meniscectomy in
1963. Based on that history and the physical and diagnostic
testing, the physician stated that the veteran has bilateral
traumatic arthritis secondary to the injuries sustained during
active service in 1963.

The additional medical evidence includes the August 1998 and July
1999 private examination reports. The veteran reported having
sustained bilateral knee injuries in a fall down a flight of stairs
during active service, which were treated with open meniscectomies.
The physician stated that, based on the history provided, the
veteran's current bilateral knee disabilities are directly related
to the injuries sustained during active service.

- 31 -

Finally, the additional medical evidence includes the July 2001
examination report from the veteran's treating chiropractor. The
veteran reported to the chiropractor that during active service he
tumbled down a stairway causing numerous injuries, most notably to
both knees, lumbar region, the cervical area and head. He stated
that the trauma rendered him unconscious for approximately 10 hours
and this necessitated removal of the medial meniscus from both
knees due to irreparable damage. The chiropractor also submitted
medical statements in August and September 2001. The chiropractor
referred to the July 2001 report and opined that the veteran's
degenerative changes of the knees are clearly the result of removal
of the medical menisci, which was due to the trauma to his knees
during active service. He stated that his opinion was based on the
documented fact that during service the veteran was assaulted and
thrown down the stairs.

The above medical opinions are new because they were not of record
at the time of the prior denial. However, each opinion is based on
the veteran's reported history that he sustained bilateral knee
injuries in a fall down a flight of stairs during active service.
This history was previously rejected by the RO and is not new. The
medical opinions are predicated on the veteran's history of an
inservice knee injury that was previously rejected by the RO. It is
clear that these statements are only a recitation of what the
veteran told them regarding how he initially injured his right
knee.

The presumption of credibility of these medical opinions does not
arise because the basis upon which the medical opinions relied were
the inservice history which had already been rejection by the RO.
An opinion based on an inaccurate factual premise has no probative
value. Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993). The Board
finds that these opinions are not significant enough, either alone
or with other evidence in the record, that they must be considered
to decide the merits of the claim. This evidence is not new and
material. 38 C.F.R. 3.156(a).

The Board finds the veteran has not submitted new and material
evidence to reopen the claim for a right knee disorder; the claim
is not reopened. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

- 32 -

Effective Date Prior to August 13, 1982

In June 1964, the RO granted service connection for left knee
residuals and assigned a 10 percent rating, effective November 9,
1963.

In a letter received at the RO on May 12, 1981, the veteran stated
"[p]lease discontinue my 10% disability V.A. benefits." He provided
his claim number, social security number, mailing address and
direct deposit account. He stated "[t]hank-you for your service in
my life, but now please discontinue it." The RO notified the
veteran by letter dated June 24, 1981 that his disability
compensation benefits were terminated the date of the last payment
at his request. The RO chose the later of two RO date stamps, June
19, 1981, in determining that discontinuance would be effective
July 1, 1981. The letter also advised the veteran to reopen his
claim at any time in the future.

In an August 18, 1982 Report of Contact, VA Form 119, the veteran
requested reinstatement of his VA benefits. The RO forwarded the
veteran a VA Form 21-4138 for completion in order to request
reinstatement. The veteran submitted a statement on August 17,
1982, in which he indicated that his disability checks had not been
received over the prior fifteen months. In a statement received
later that month, the veteran requested reinstatement of his
service-connected compensation benefits. He also requested payment
to begin retroactive from May 1981. He argued that he had no fixed
address during that time secondary to his mental condition. He also
stated he had been hospitalized at a VA facility.

The VA medical evidence shows the veteran was hospitalized at the
American Lake VA Medical Center beginning on August 13, 1982. The
RO accepted this as an informal claim for reinstatement of
benefits. The RO reinstated the veteran's 10 percent service-
connected compensation benefits, effective August 13, 1982. The
veteran appealed that decision to the Board.

- 33 -

The law provides that any person entitled to compensation under any
of the laws administered by the VA may renounce his or her right to
that benefit but may not renounce less than all of the component
items which together comprise the total amount of the benefit to
which the person is entitled nor any fixed monetary amounts less
than the full amount of entitlement. The renouncement will be in
writing over the person's signature. Upon receipt of such
renouncement in VA, payment of such benefits and the right thereto
will be terminated, and such person will be denied any and all
rights thereto from such filing. 38 U.S.C. 3106(a) (1982) (38
U.S.C.A. 5306(a) (West 1991)); 38 C.F.R. 3.106(a) (2001).

The renouncement will not preclude the person from filing a new
application for compensation at any future date. Such new
application will be treated as an original application, and no
payments will be made thereon for any period before the date such
new application is received in the VA. 38 U.S.C. 3106(b) (1982) (38
U.S.C.A. 5306(b) (West 1991)); 38 C.F.R. 3.106(b) (2001).

In August 1984, the Board denied entitlement to an effective date
earlier than August 13, 1982 for compensation for postoperative
residuals of a left medial meniscectomy. The Board determined that
the veteran had renounced his right to receive compensation
benefits for his service-connected left knee disorder in a writing
over his signature in May 1981. The Board rejected the veteran's
argument that his May 1981 statement had no force and effect
because he was mentally incompetent at the time he renounced his
benefits.

The Board determined that the medical evidence did not show the
veteran was mentally incompetent at the time he renounced his
benefits. The Board noted that the January 1980 VA hospital summary
showed the veteran's transient psychosis had resolved by the time
of his discharge, and the next evidence showing VA treatment was
the August 1982 VA hospitalization. The Board also determined that
the veteran's formal claim for reinstatement of benefits was
received by the VA on August 18, 1982.

The August 1984 Board decision denying the veteran's claim for an
effective date earlier than August 13, 1982 for compensation for
postoperative residuals of a left

- 34 -

medial meniscectomy is final. 38 U.S.C. 4004 (1982) (38 U.S.C.A.
7104); 38 C.F.R. 19.185, 19.194 (38 C.F.R. 20.1100).

The evidence obtained since the prior final disallowance includes
additional copies of service medical records, service
administrative records, numerous additional VA and private medical
evidence, and personal hearing testimony and statements in support
of the claim.

The additional evidence added to the record includes service
medical records, service administrative records and medical
evidence which was previously of record and considered by the Board
in the August 1984 decision. This evidence is not new. 38 C.F.R.
3.156(a).

The evidence also includes numerous medical treatment records dated
through 2001. This evidence is new because it was not previously of
record but it is not material. Some of this medical evidence
pertains to disabilities other than the veteran's service-connected
psychiatric disorder and it is not relevant to the veteran's
psychological impairment at the time he renounced entitlement to VA
benefits in May 1981. Therefore, it is not relevant to the issue on
appeal.

The majority of this evidence does pertain to the longstanding
nature and severity of the veteran's psychological problems.
However, this evidence is not probative of the issue because these
records do not contain medical opinions demonstrating that the
veteran was mentally incompetent at the time he renounced his
benefits. The veteran does not dispute the authenticity of his May
12, 1981 letter to VA. His argument at the time of the August 1984
Board decision and in support of his current claim to reopen is
that his May 1981 statement had no force and effect because he was
mentally incompetent at the time he renounced his benefits. The
additional medical evidence does not support this argument.

The statements and personal hearing testimony are cumulative in the
sense that he is raising the same argument that was considered by
the Board in the August 1984 decision. To that extent, the
additional statements and personal hearing testimony are not new.

- 35 -

The veteran is not qualified to render an opinion that he was
mentally incompetent at the time he submitted his May 12, 1981
benefits termination request to the VA. See Moray v. Brown, 5 Vet.
App. 211, 214 (1993) (lay assertions of medical causation cannot
service as the predicate to reopen a claim under 5108); see also
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that
a witness must be competent in order for his statements or
testimony to be probative as to the facts under consideration).

In fact, in an August 1998 medical opinion on the issue of
competency, the veteran's treating VA psychiatrist and psychologist
stated that they regarded the veteran competent. They also stated
that "[m]any V.A. psychiatrists, dating back to 1980, are on record
corroborating our medical conclusion that [the veteran] is
competent." The Board finds that this argument is neither new nor
significant enough, either alone or with other evidence in the
record, that it must be considered to decide the merits of the
claim. Therefore, this evidence is not new and material. 38 C.F.R.
3.156(a).

The Board finds the veteran has not submitted new and material
evidence to reopen the claim for an effective date earlier than
August 13, 1982 for reinstatement of the 10 percent rating for
service-connected status post left knee medial meniscectomy; the
claim is not reopened. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

Service Connection

Criteria

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in active military service or, if
pre-existing active service, was aggravated therein. 38 U.S.C.A.
1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).

- 36 -

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001).

Where there is a chronic disease shown as such in service or within
the presumptive period under 3.307 so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes. 38 C.F.R.
3.303(b) (2001).

This rule does not mean that any manifestation in service will
permit service connection. To show chronic disease in service there
is required a combination of manifestations sufficient to identify
the disease entity, and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement
of evidentiary showing of continuity. When the fact of chronicity
in service is not adequately supported, then a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of
service connection, there must be medical evidence of a (1) current
disability; (2) medical, or in certain circumstances, lay evidence
of in-service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed in-service
disease or injury and the present disease or injury. Hickson v.
West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, and
post-service development of a presumptive disease to a degree of 10
percent within one year from the date of termination of such
service, establishes a rebuttable presumption that the disease was
incurred in service. 38 C.F.R. 3.307, 3.309 (2001).

- 37 -

The law provides that compensation under Chapter 11 shall be
awarded for a qualifying additional disability of a veteran in the
same manner as if such additional disability or death were service-
connected. For purposes of this section, a disability is a
qualifying additional disability if the disability or death was not
the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical
or surgical treatment, or examination furnished the veteran under
any law administered by the Secretary, either by a Department
employee or in a Department facility as defined in section
1701(3)(A) of this title, and the proximate cause of the disability
or death was-

(A) carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of the
Department in furnishing the hospital care, medical or surgical
treatment, or examination; or

(B) an event not reasonably foreseeable."

38 U.S.C.A. 1151 (West 1991 & Supp. 2001)

In general, where it is determined that there is additional
disability resulting from a disease or injury or an aggravation of
an existing disease or injury suffered as a result of VA training,
hospitalization, medical or surgical treatment, or examination,
compensation will be payable for such additional disability. 38
U.S.C.A. 1151; 38 C.F.R. 3.358(a) (2001).

Prior to October 1, 1997, the United States Supreme Court (Supreme
Court) had held that the statutory language of 38 U.S.C.A. 1151
simply required a causal connection between VA hospitalization and
additional disability, and that there need be no identification of
"fault" on the part of VA. Gardner v. Derwinski, 1 Vet. App. 584
(1991), affd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993),
affd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

- 38 -

In a precedent opinion, the VA Office of General Counsel held that
all claims for benefits under 38 U.S.C.A. 1151, filed before
October 1, 1997, must be adjudicated under the code provisions as
they existed prior to that date. See VAOPGCPREC 40-97.

As the veteran's claim was filed prior to October 1, 1997, the
provisions in effect prior to that date are to be applied in this
case. That is, there is no requirement that "fault" be shown.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West Supp. 2001).

Traumatic Brain Injury or Neurological Disorder

The service medical records do not show a head injury or a medical
diagnosis of traumatic injury to the brain or a neurological
disorder. Although the veteran reported a pre-service history of
frequent or severe headaches, there was no medical diagnosis of a
pre-service brain or neurological disability during the January
1961 service medical entrance examination. During treatment for his
left knee the veteran reported a pre-service history of a broken
right arm and fracture of the skull as a child, but there was no
diagnosis of any pertinent disability during service. In fact,
medical separation examination in November 1963 shows the head was
normal and a neurologic examination was also normal.

- 39 -

The post-service evidence includes a VA outpatient record showing
treatment for right upper extremity numbness and tingling in
September 1977. At that time, the veteran specifically denied a
history of trauma and paresis, paralysis, muscle atrophy, or a
prior history of neurological disease.

The numerous medical records and VA hospitalization summaries in
the claims folder which are dated through March 1990 do not include
a medical diagnosis of traumatic brain injury. Some of these
reports show that neurologic examinations during these periods were
normal. During the March 1990 VA hospitalization the veteran denied
any current medical problems. Examination of the head, spine and
extremities was normal. Pulses were symmetrical and full
throughout. The cranial nerves were intact and motor examination
showed full strength with normal bulk and tone. Sensory examination
was intact and gait was normal. Deep tendon reflexes were symmetric
and the toes were down going, bilaterally. All pertinent laboratory
data and x-ray examination findings were within normal limits.

The veteran was hospitalized in October 1994 for active psychosis.
He denied any prior head trauma but reported that his medication
caused "agitation to the brain." Neurological examination was
grossly intact and the veteran displayed normal strength throughout
and sensation was intact. This report does not include a medical
diagnosis of brain trauma or a neurological disorder which is
either secondary to some service event or to the medication
prescribed for the veteran's psychiatric disorder.

In fact, during the October 1995 VA hospitalization, a CT scan was
ordered because of the veteran's history of a prior head injury and
psychosis. This was within normal limits. The brain volume was
normal. There was no evidence of any intracranial mass, mass
effect, hemorrhage, or extraaxial fluid collection, or evidence of
any cortical or subcortical infarct. The impression was normal CT
of the head without contrast. These records do not include a
diagnosis of a brain injury or a neurological disorder caused by
prescription medication provided by VA. In fact, the medical
evidence does not show the veteran sustained a neurological disease
or a brain injury as a result of VA treatment.

- 40 -

In the 2001 medical statements the treating chiropractor diagnosed
the veteran as having a chronic neurological condition, which is
reported as a decrease in "IQ rating" resultant from inservice head
trauma. The veteran related to his chiropractor that he sustained
head trauma at the same time he injured his knees in a fall down a
flight of stairs. In fact, the chiropractor stated that his opinion
was based on the documented fact that during service the veteran
was assaulted and thrown down the stairs. The chiropractor also
stated it is documented that the veteran was rendered unconscious
for a period greater than ten hours, indicating severe trauma.

There is absolutely no documentation in the service medical records
or in any other evidence of record that the veteran sustained head
trauma in such a fall. The veteran's post-service allegations of
such trauma or a brain injury are entirely inconsistent with the
medical evidence and the statements he made at the time he was
treated for his left knee during active service, and in his 1964
applications for disability compensation. The Board is not bound to
accept the medical opinion of this chiropractor because his opinion
is predicated on the premise that the veteran sustained trauma to
the head during active service. This is not documented in the
evidence and, in fact, the statements from the veteran
contemporaneous with the alleged events establish that such trauma
did not occur. An opinion based on an inaccurate factual premise
has no probative value. Reonal v. Brown, 5 Vet. App. at 460-461.

It is not shown that the veteran's chiropractor is qualified to
render a medical diagnosis of a brain injury or a neurological
disability resultant from trauma to the brain. The chiropractor has
not established that he has a special knowledge or expertise in
Neurology or that he has regularly treated the veteran or anyone
else for disorders resulting from trauma to the brain. See Black v.
Brown, 10 Vet. App. 279, 284 (1997). In this case there is also
other competent medical evidence, including the computerized
tomographic (CT) scan during the October 1995 VA hospitalization,
which shows normal findings and no neurologic disorder resultant
from a brain injury.

- 41 -

In light of the other medical evidence of record, the
chiropractor's opinion is not probative medical evidence. See
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (where determinative
issue involves either medical etiology or medical diagnosis,
competent medical evidence is required); cf. Goss v. Brown, 9 Vet.
App. 109, 113 (1996) (treating nurse's statement enough to well
ground claim where nurse participated in the treatment of the
veteran for symptoms of frostbite).

Aside from the above reasons for rejecting the chiropractor's
medical opinion, he also has not rendered a medical diagnosis of a
current neurological disability. The diagnosis of a decrease in "IQ
rating" resultant from inservice head trauma is a symptom rather
than an underlying neurological disability.

The chiropractor did not diagnose any underlying neurological
injury or impairment that resulted in a decrease in the veteran's
"IQ rating." This diagnosis does not constitute a current
disability. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285
("pain alone, without a diagnosed or identifiable underlying malady
or condition, does not in and of itself constitute a disability for
which service connection may be granted."); dismissed in part and
vacated in part on other grounds, Sanchez-Benitez v. Principi, 239
F.3d 1356 (Fed. Cir. 2001). The Court has held that Congress
specifically limited entitlement to service connected benefits to
cases where there is a current disability. "In the absence of proof
of a present disability, there can be no valid claim." Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical
diagnosis of traumatic injury to the brain or a neurological
disorder or a qualified medical opinion relating this to any
incident or event of active service, or to VA treatment. The only
other support for this claim is found in the veteran's statements
and hearing testimony. He is not qualified to render a medical
diagnosis or a medical opinion. Grottveit v. Brown, 5 Vet. App. 91,
93 (1993) (Court held that lay assertions of medical causation
cannot constitute evidence to render a claim well grounded);
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that
a witness must be competent in order for his statements or
testimony to be probative as to the facts under consideration).

- 42 -


For these reasons, the Board finds that the service medical records
do not show a head injury or a medical diagnosis of traumatic
injury to the brain or a neurological disorder, and the veteran has
not submitted a current medical diagnosis of traumatic injury to
the brain or a neurological disorder or a probative medical opinion
relating this to any incident or event of active service, or to any
treatment provided by VA. The Board also finds that a preponderance
of the evidence is against the claim. The Board concludes that a
traumatic injury to the brain or neurological disorder was not
incurred or aggravated during service or caused by hospital or
medical care at a VA facility. 38 U.S.C.A. 1131, 1151 (West 1991 &
Supp. 2001); 38 C.F.R. 3.303, 3.358 (2001).

Hematuria

The veteran reported a pre-service history of hematuria of unknown
etiology during the January 1961 service medical entrance
examination. Despite that history, the medical examination was
normal and the examiner indicated there had been no recurrence of
hematuria. While the veteran was treated during active service for
left knee pain, he again reported a prior history of treatment for
hematuria in 1957, 1961 and 1962. Routine laboratory studies
conducted at that time, including urinalysis, were normal. There
was no medical diagnosis of hematuria or any condition manifested
by hematuria. Medical separation examination in November 1963 was
also normal insofar as there was no medical diagnosis of hematuria
or any condition manifested by hematuria.

The Board finds that the service medical records do not show a
medical diagnosis of hematuria or a disorder characterized by
hematuria. The veteran may relate symptoms, which are observable by
lay persons, but he is not qualified to render an in-service
diagnosis of hematuria. In addition, the veteran is also not
qualified to render a pre-service diagnosis of hematuria. The
veteran is presumed to have been in sound condition at the time of
entry except for defects, infirmities, or disorders noted at
entrance into service. Only such conditions as are recorded in
examination reports are to be considered as noted.

- 43 -

A history of pre-service conditions recorded at the time of
examination does not constitute a notation of such conditions but
will be considered together with all other material evidence in
determinations as to inception. 38 C.F.R. 3.304(b) (2001). The
veteran's statement regarding pre-service hematuria does not
trigger the duty to contact his pre-service physician in this case.
The veteran does not relate a physician's pre-service diagnosis of
chronic hematuria, the service medical records show that routine
laboratory studies, including urinalysis, were normal, and the
post-service medical evidence does not include a medical diagnosis
of hematuria or a disability manifested by hematuria.

The post-service evidence shows that a urinalysis conducted during
the initial post-service VA examination in March 1964 was normal.
Examinations between 1983 and 1990 that included laboratory studies
were within normal limits. While the veteran complained of
hematuria during the November 1993 hospitalization for
schizophrenia, the examiner listed this as the veteran having
developed delusions of hematuria. During the January 1994
hospitalization for chronic schizophrenia, physical examination at
admission was unremarkable and laboratory testing did not show a
diagnosis of hematuria. This included a urinalysis that was
relatively unremarkable, a chemical profile which revealed a low
protein level and a slightly high chloride level but was otherwise
within normal limits, and a "CBC" and a thyroid profile that were
within normal limits.

During the extended hospital period from October 1995 to April
1996, the veteran underwent specific examinations secondary to
complaints of a two-year history of frequency and urgency.
Laboratory studies were within normal limits. The veteran reported
a history of hematuria secondary to trauma while a teenager, but
the examiners did not diagnose hematuria. In fact, the examiner
noted that a urinalysis, a chemical profile, a "TSH" and a "CBC"
performed in October 1995 were within normal limits. While the
examiner diagnosed frequency and urgency and recommended a urology
evaluation, the examiner did not relate this to any prior history
of hematuria or to any incident or event of active service.
Moreover, in March 1996 the veteran reported that he was better
with respect to his complaints of frequency and urgency.

- 44 -

In the present case, the medical evidence of record does not show
that the veteran currently has hematuria or an underlying
disability that is manifested by hematuria. Since there is an
absence of proof of a present disability of chronic hematuria or a
disability that is manifested by hematuria, there can be no valid
claim. Brammer, 3 Vet. App. at 225.

The only support for this claim is found in the veteran's
statements and testimony. He is not qualified to render a medical
diagnosis or a medical opinion. Grottveit, 5 Vet. App. at 93;
Espiritu, 2 Vet. App. at 494.

For these reasons, the Board finds that the service medical records
do not show chronic hematuria or a disorder characterized by
hematuria, and the veteran has not submitted a current medical
diagnosis of a disability characterized by hematuria or a medical
opinion relating this to any incident or event of active service.
The Board concludes that chronic hematuria or a disorder
characterized by hematuria was not incurred or aggravated during
service. 38 U.S.C.A. 1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303
(2001).

Right Hand Fracture

The veteran essentially argues that he sustained a right finger
fracture during the time he injured his knees in a fall down a
flight of stairs during service. He also maintains that during
service he was many times forced to defend himself because of his
top-secret duties and during that time he sustained injuries to the
right hand. He also argues that he reinjured his finger in a fall
after service caused by his service-connected knee disability. He
also claims compensation under 38 U.S.C.A. 1151 because VA failed
to accurately diagnose his post-service right finger fracture at
the time of his injury.

While the service medical records show the veteran was treated for
left knee pain, he "denied trauma to the knee in connection with
the initial discomfort." The veteran claims he fractured his right
hand at the time he was pushed down a flight of stairs, but there
are no service medical records supporting his claim.

- 45 -

In fact, the veteran related a pre-service history of a broken
right arm and fracture of the skull as a child while being treated
for left knee symptoms, but he did not relate trauma to the finger
or hand. That examiner reported that positive findings on physical
examination were limited to the left knee. The physical examination
report at separation in November 1963 notes the prior left knee
history and surgical scar, but otherwise, examination of the upper
extremities and the musculoskeletal system was normal.

During VA examination in March 1964, the veteran related a history
of an October 1963 closed fracture of the fifth metacarpal of the
right hand. The orthopedist's diagnosis was a healed fracture of
the fifth metacarpal of the right hand which was asymptomatic. The
physician did not specifically relate the healed fracture to any
incident or event of active service. There is no medical evidence
showing a diagnosis of right hand or finger arthritis during the
initial post-service year.

The post-service evidence includes an October 1983 private
hospitalization showing admission for a suicide attempt secondary
to overdose and slashing the right wrist. The report does not show
a right finger fracture.

The VA outpatient records show treatment for a right hand injury in
January 1993. While the date on this record is listed as January
1992, it is clear from the remaining evidence that it actually
should be January 1993. The veteran did not injure his hand while
undergoing VA medical treatment since he reported having injured
his right hand in a fall two weeks earlier. The December 31, 1992
report of x-ray examination to rule out a boxer's fracture was
normal without evidence of fracture or dislocation.

Despite the normal findings, the veteran was treated with a splint
and instructed to return to the Denver VA facility for care. While
the January 1993 x-ray examination showed a minimally displaced
telescoping-type fracture at the base of the first phalanx of the
fifth finger, these records do not show the veteran sustained the
fracture as a result of treatment at the VA facility.

- 46 -

The physician at the Denver VA facility noted the veteran had a
normal x-ray but when re-examined there was a small fracture of the
fifth finger. That physician also commented that examination showed
slight swelling but the finger was not real tender as there would
be with an acute fracture even two weeks later. The physician
recommended continued use of the splint for two more weeks. These
medical records do not show the injury was sustained during or as
a result of VA medical treatment. In addition, there is no medical
support for the veteran's contention that he sustained additional
disability as a result of VA medical treatment for his finger in
December 1992 or January 1993.

The only post-service medical evidence relating residuals of right
hand injuries to active service consists of the August 1993
independent medical examination and evaluation. The physician
stated that he reviewed a significant amount of records and
statements compiled primarily by the veteran but he did not review
all the evidence in the claims folder. It is also clear that the
physician's opinion is based on a history of inservice right hand
injuries since the physician stated he had no reason to doubt the
veteran's history of right hand injury during active service while
protecting himself from attacks.

This evidence has no value in substantiating the veteran's claim.
The Board has already determined that the veteran's post-service
statements regarding the injuries sustained during service are
entirely inconsistent with the reports made by the veteran at that
time. The veteran's post-service allegations of how he sustained
injuries and the extent of injuries sustained lack any credibility.
The probative medical evidence shows the veteran injured his right
hand subsequent to active service and this is not shown to have
occurred at a VA facility or pursuant to VA treatment. The Board is
not bound to accept the medical opinion of this physician because
the opinion is predicated on the factual events which a
preponderance of the evidence shows did not occur.

It is not documented in the evidence and, in fact, the statements
from the veteran contemporaneous with the alleged events establish
that such trauma did not occur. An opinion based on an inaccurate
factual premise has no probative value. Reonal, 5 Vet. App. at 460-
461.

- 47 -

That physician also noted that recent x-rays showed a fracture of
the fifth finger and the veteran was wearing a splint on the finger
at that time. Examination of the right hand was difficult because
the veteran had a recent fracture. While the veteran stated this
was caused by a fall secondary to his knee symptoms, that physician
did not express any opinion whether the finger fracture was
proximately due to or the result of the service-connected left knee
disorder. 38 C.F.R. 3.310(a) (2001).

For these reasons, the Board finds that the service medical records
do not show the veteran sustained a fracture to his right hand
during active service, and the veteran has not presented or
identified probative evidence linking a post-service hand fracture
to any incident or event of active service, or to any treatment
provided by VA.

The evidence is not evenly balanced in this case and, in fact, a
preponderance of the credible and probative evidence shows that the
veteran sustained right hand and/or finger fracture post-service
and not at a VA facility or pursuant to VA treatment. The Board
concludes that the criteria for service connection for residuals of
a right hand fracture or for compensation benefits for residuals of
a right hand or finger fracture under the provisions of 38 U.S.C.A.
1151 are not established. 38 U.S.C.A. 1131, 1151 (West 1991 & Supp.
2000); 38 C.F.R. 3.303, 3.358 (2001).

Earlier Effective Date

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by the VA, from a
claimant, his or her duly authorized representative, a Member of
Congress, or some person acting as next friend of a claimant who is
not sui juris may be considered an informal claim. Such informal
claim must identify the benefit sought. Upon receipt of an informal
claim, if a formal claim has not been filed, an application form
will be forwarded to the claimant for execution. If received within
1 year from the date it was sent to the claimant, it will be
considered filed as of the date of receipt of the informal claim.
38 C.F.R. 3.151, 3.155 (2001).

- 48 -

The controlling regulation in this case is 38 C.F.R. 3.400, which
states that, unless otherwise provided, the effective date of an
evaluation and award of compensation based on an original claim, a
claim reopened after final disallowance or a claim for increase
will be the date of receipt of the claim or the date entitlement
arose, whichever is the later. Id.

The proper effective date for claims that had become final by an
appellate decision prior to receipt of an application to reopen is
the date of receipt of the application or the date entitlement
arose, whichever is later. 38 C.F.R. 3.400(h). This involves claims
when the benefit is granted due to a difference of opinion under 38
C.F.R. 3.105.

Where the benefit is granted based on new and material evidence
under 38 C.F.R. 3.156 received after a final disallowance, and does
not involve service department records, the proper effective date
is the date of receipt of the new claim or the date entitlement
arose, whichever is later. 38 C.F.R. 3.400(q).

In August 1984, the Board denied entitlement to service connection
for an acquired psychiatric disease. In December 1988, the Board
denied reopening the veteran's claim for service connection for an
acquired psychiatric disorder. Specifically, the Board decided that
the additional evidence did not establish a new factual basis for
service connection.

On July 15, 1991, the Paralyzed Veterans of America (PVA) filed a
statement and VA Form 21-22 requesting VA to update the veteran's
information to reflect that PVA was the veteran's representative.
PVA also submitted VA Form 07-3770. The Board notes that there was
no VA Form "07-3770" in 1991, but there was VA Form 70-3770 in
effect at that time. That form is a Requisition for a Numbered
Folder.

In December 1991, the veteran submitted a claim for nonservice-
connected pension benefits. He specifically claimed entitlement to
new and improved pension due to unemployability caused by his
schizophrenia.

- 49 -

He included a Social Security Administration (SSA) letter showing
he was receiving benefits at that time. He stated he would rather
be evaluated 100 percent based on his SSA disability rather than
the 10 percent VA compensation for his left knee disorder. He also
submitted an application for compensation or pension, VA Form 21-
526, in which he claimed schizophrenia since 1982 and a 100 percent
social security disability. He completed items 33A through 39B
indicating he was only applying for nonservice-connected pension
benefits. In a letter received on January 2, 1992, he referred to
records in support of his application for pension. In a letter
received on January 23, 1992, he raised a claim to reopen service
connection for a psychiatric disorder.

In May 1996, the RO granted service connection for schizophrenia
and assigned a 100 percent rating, effective December 27, 1991. The
RO determined that the August 1993 and November 1995 statements
from the VA psychiatrist and psychologist were new and material
evidence. The RO noted that these examiners reviewed the prior
evidence of record, which included the service medical records,
service personnel records, post-service clinical evidence and the
statements of symptomatology previously submitted by the veteran's
parents.

The August 1993 statement shows these examiners first treated the
veteran in 1991. Based on a review of evidence provided by the
veteran, these examiners concluded that it was highly probable that
the veteran developed schizophrenia during the course of his
military career. They also issued a November 1995 statement showing
the veteran was severely impaired from long-standing paranoid
schizophrenia. Based on a review of the veteran's medical history,
these examiners concluded that the veteran's psychiatric illness
began during active service. They issued a similar statement in May
1996.

The RO determined that these medical opinions were credible and
were of sufficient probative value to resolve the issue of service
connection in the favor of the veteran. The RO also determined that
the evidence of record demonstrated that a 100 percent rating was
warranted.

- 50 -

In this case, the August 1984 and December 1988 Board decisions are
final. The probative evidence of record did not support the claim
for service connection. The veteran did not submit the medical
opinions which later resulted in the grant of service connection
until after his December 1991 claim for nonservice-connected
pension benefits or his January 1992 claim to reopen service
connection for a psychiatric disorder. The RO considered the
earlier claim as an informal claim to reopen service connection and
assigned the effective date as December 27, 1991.

The proper effective date is no earlier than December 27, 1991,
because the benefit was granted based on new and material evidence
under 38 C.F.R. 3.156, which was received after the prior final
Board disallowance, and did not involve service department records.
This is not earlier than the date of receipt of the new claim or
the date entitlement arose, whichever is later. 38 C.F.R. 3.400(q).

For these reasons, the Board finds that the veteran's claim to
reopen service connection for schizophrenia was received at the RO
on December 27, 1991. The Board concludes that the criteria for an
effective date earlier than December 27, 1991 for the assignment of
a 100 percent rating for service-connected schizophrenia are not
met. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.151, 3.155, 3.400
(2001).

ORDER

The veteran, not having submitted new and material evidence to
reopen a claim for service connection for a right knee disorder,
status post-medial meniscectomy, the appeal is denied.

The veteran, not having submitted new and material evidence to
reopen a claim for an effective date, prior to August 13, 1982, for
reinstatement of the 10 percent rating for service-connected status
post left knee medial meniscectomy, the appeal is denied.

- 51 -

Entitlement to service connection for residuals of a traumatic
injury to the brain, claimed as a neurological disorder, is denied.

Entitlement to service connection for hematuria is denied.

Entitlement to service connection or entitlement to compensation
benefits for residuals of a right hand or finger fracture under 38
U.S.C.A. 1151 is denied.

Entitlement to an effective date, prior to December 27, 1991, for
assignment of a 100 percent rating for service-connected
schizophrenia is denied.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The veteran seeks entitlement to a rating in excess of 10 percent
for his service-connected left knee disability.

The evidence includes an August 1993 independent medical
examination and evaluation. The physician stated that he reviewed
a significant amount of records and statements compiled primarily
by the veteran. The physician stated the veteran was very
apprehensive to any examination and was afraid he would be hurt by
the examination. He walked with a cane which he used for support.
He was able to fully extend both knees and flex both knees to 130
degrees. The examiner noted marked joint line tenderness, but
stated there was no effusion in either knee.

- 52 -

Stress of the cruciate and collateral ligaments show that they were
intact, bilaterally. The physician stated the surgical scars were
well healed. X-rays showed early degenerative changes. The
physician stated that the veteran has bilateral traumatic arthritis
secondary to the injuries sustained during active service in 1963.
The physician stated there was significant pain and weakness and
recommended using canes in each hand for support if necessary.

During physical examination in November 1993, the veteran was in no
distress. The veteran had bilateral knee crepitations and some pain
with range of movements, but there was no limitation of motion.

During VA treatment in January 1994, the veteran related chronic
knee pain but no acute changes. He reported not taking any Motrin
for knee pain. He requested bilateral knee braces, and did not want
an orthopedic follow-up examination. Physical examination showed
full range of motion, but the veteran reported pain on full
extension of the right knee. Gait was normal and there was no
instability. The assessment was degenerative joint disease of the
knees.

During VA examination in August 1994, the veteran related residual
functional loss such as pain and weakness secondary to pain. On
physical examination, both knees showed no evidence of swelling,
effusion, masses or Baker's cyst. There was no evidence of
subluxation of the patella or any apprehension when the patella was
moved up from medial to lateral or lateral to medial. Range of
motion showed right knee flexion was 30-to-90 degrees and left knee
was 20-to-90 degrees.

The physician stated: "I am unable to fully extend his knees
because of some problems. He does have pain, with the left being
greater than the right, at some of the extremes of flexion. It is
somewhat difficult for me to move these knees because the patient
is apprehensive and holds and pushes against me. Although, when he
is in a sitting position, his knees will routinely flex to 90
degrees easily without a problem.

- 53 -

Both his knees are stable to my examination, there is no evidence
of any instability that is present on medial lateral examination;
although it is difficult to elicit a pivot shift from him or to
test it accurately because of his apprehension and his inability to
cooperate fully with me at this time. His gait is somewhat abnormal
because he walks with both his knees being in a somewhat flexed
position, he never fully extends his knees."

Motor examination of the lower extremities was 4+/5, bilaterally,
and symmetrical. The quadriceps was weak on examination, but the
physician commented there was no atrophy of the thigh or calf
muscles. The physician related that another physician who reviewed
the August 1993 x-rays noted the articular surfaces were normal,
there were no bony abnormalities present and there was no joint
space narrowing or osteophytes.

The physician's assessment was that the veteran "complains of
continued knee pain bilaterally although his examination is normal,
as best I can determine. He does have some apprehension and he is
unwilling to fully cooperate on physical examination." The
physician commented that he was also unable to obtain a full range
of motion examination due to the apprehension, but he felt that the
veteran's examination was normal. The physician stated there was no
evidence of any arthritic problems at that time.

During VA treatment in August 1994, the veteran related persistent
knee pain with a burning sensation inside. The veteran denied
symptoms such as locking or giving way. He reported doing physical
therapy and that he used a cane. The physician reported that the
examination was difficult secondary to the veteran's inability to
relax. On physical examination, there was no effusion and the knees
were stable to varus and valgus stress. Anterior and posterior
drawer signs were negative. Range of motion was 0-to-90 degrees
with crepitation and pain and there was diffuse medial redness. The
assessment was bilateral knee pain basically unchanged for six
months. The physician stated there were no mechanical symptoms on
examination or by the veteran's history, and the physician
recommended continued Ibuprofen and physical therapy as instructed.

- 54 -

The veteran was hospitalized in October 1994 for active psychosis.
Physical examination showed the veteran was in no acute distress.
Neurological examination was grossly intact and the veteran
displayed normal strength throughout and sensation was intact. The
physician stated "[t]he [veteran] exhibits a normal gait but walks
with a cane." During hospitalization, the veteran underwent
examination of his knees. The veteran thought physical therapy
would help since he was already in the hospital. The veteran
reported adequate pain control on Tylenol and Motrin. The examiner
noted the veteran was extremely articulate. The examiner also noted
the veteran was guarding during physical examination and he
resisted any passive range of motion. The veteran walked with a
cane but there was no tenderness noted during movement.

The veteran was hospitalized in October 1995 for medical and
psychiatric evaluation. The report states "[p]hysically the
[veteran] seemed to be in good shape on physical examination." A
treatment note states the veteran had a steady gait but continued
to use a cane when standing up. The veteran stated that he took
medications without problems and there were no complaints of
discomfort. While the veteran reported continued pain from
arthritis in his knees during that time, the veteran "swam and
exercised regularly at the local Community Center." A December 1995
treatment record shows he was "OK for swimming as exercise" early
that month.

In January 1997, the veteran submitted a statement from his
physical therapist and copies of several medical articles. The
letter emphasized the importance of exercise for people with
osteoarthritis in order to prevent further degenerative changes.
The letter states "[the veteran] told me he has less pain and feels
he can function at a higher level when he exercises on a consistent
basis." In February 1997, the veteran submitted a copy of another
medical article regarding personal treatment and cure of arthritis
symptoms.

On VA orthopedic examination in June 1997, the veteran reported a
history of having injured both his knees during active service when
he fell down some stairs. He reported having continued right knee
symptoms from that time until surgery on that knee in 1966.

- 55 -


He reported that his knees have done well over the years but he
experiences pain with activities causing a decreased ability to
hike, lift, bend, or squat. He also complained that the knees give
out at times. He stated that his pain is activity-related and
becomes worse when he is more active. He also stated his knees have
become progressively worse over time and he takes Tylenol, Naprosyn
and Ultram for the pain. Physical examination showed well-healed
paramedian incisions consistent with the old meniscectomies. Range
of motion of the knees was 0-to-135 degrees.

There was no effusion present. The medial joint line was mildly
tender, bilaterally, but the lateral joint line was nontender.
There was mild patellofemoral compression tenderness, bilaterally.
There was a mild varus alignment to both limbs, bilaterally.
Collateral ligaments were stable in full extension and at 30
degrees flexion, bilaterally. Lachman's test and the pivot shift
sign were negative, bilaterally. There was some mild crepitation
throughout the joint during range of motion, bilaterally. X-ray
examination showed mild degenerative changes, bilaterally. The
assessment was status post bilateral medial meniscectomies with
osteoarthritic changes of both knees.

A private medical treatment record dated in August 1998 shows the
veteran had excellent range of motion in both knees and no evidence
of ligamentous laxity. A July 1999 examination report from this
physician shows that the veteran has evidence of mild-to-moderate
arthritic changes in the left knee. The physician stated that this
caused the veteran's knee pain, especially activity-related pain.

The evidence includes a July 2001 examination report from the
veteran's treating chiropractor. The examiner noted that an x-ray
examination disclosed mild arthritic changes throughout the joint
space. The examiner also stated that due to lateral wedging of the
left knee it was evident that there was significant subluxation
involving the left knee. He also stated that normal range of motion
was impossible with this type of subluxation.

- 56 -

Arthritis that is due to trauma, substantiated by radiological
findings, is rated as degenerative arthritis. 38 C.F.R. 4.71a,
Diagnostic Code 5010 (2001). Degenerative arthritis is rated on the
basis of limitation of motion of the specific joint or joints
involved and includes painful motion. 38 C.F.R. 4.71a, Diagnostic
Code 5003 (2001). However, when the limitation of motion of the
specific joint or joints involved is noncompensable under the
appropriate diagnostic codes, a rating of 10 percent is for
application for each such major joint or group of minor joints
affected by limitation of motion. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. Id. The veteran's
bilateral knee disorders can be rated for limitation of motion
under 38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261 (2001).

Limitation of flexion of the knee to 60 degrees warrants a
noncompensable evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5260.
Similarly, limitation of extension of the knee to five degrees
warrants a noncompensable evaluation. 38 C.F.R. 4.71a, Diagnostic
Code 5261. The veteran can also be rated based on evidence showing
other knee impairment such as recurrent subluxation or lateral
instability. 38 C.F.R. 4.71a, Diagnostic Code 5257.

The General Counsel for VA issued a precedent opinion in July 1997,
which held that a claimant who had arthritis and instability of the
knee may be, rated separately under Diagnostic Codes 5003 and 5257.
VAOPGCPREC 23-97.

When the knee disorder is already rated under Diagnostic Code 5257,
the veteran must also have limitation of motion which at least
meets the criteria for a zero percent rating under Diagnostic Codes
5260 (flexion limited to 60 degrees or less) or 5261 (extension
limited to 5 degrees or more) in order to obtain a separate rating
if arthritis is clinically demonstrated.

In pertinent part, 38 C.F.R. 4.40 provides:

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance.

- 57 -

It is essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part that becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like.

38 C.F.R. 4.45 provides:

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements
smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing are related
considerations.

- 58 -

For the purpose of rating disability from arthritis, the shoulder,
elbow, wrist, hip, knee, and ankle are considered major joints;
multiple involvement of the interphalangeal, metacarpal and carpal
joints of the upper extremities, the interphalangeal, metatarsal
and tarsal joints of the lower extremities, the cervical vertebrae,
the dorsal vertebrae, and the lumbar vertebrae, are considered
groups of minor joints, ratable on a parity with major joints. The
lumbosacral articulation and both sacroiliac joints are considered
to be a group of minor joints, ratable on disturbance of lumbar
spine functions.

The Court has held that functional loss, supported by adequate
pathology and evidenced by the visible behavior of the veteran
undertaking the motion, is recognized as resulting in disability.
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40,
4.45.

In this case, the evidence conflicts regarding the impairment and
severity of the veteran's left knee disability. The evidence also
indicates that the most recent examination records regarding the
left knee have not been obtained.

On remand, the RO should also consider whether any additional
notification or development action is required under the VCAA, Pub.
L. No. 106-475, 114 Stat. 2096 (2000); see also 66 Fed. Reg.
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38
C.F.R. 3.159).

Under the circumstances the case is REMANDED for the following
action:

1. The RO should request the veteran to identify the names,
addresses, and approximate dates of treatment for all health care
providers, VA and non-VA, inpatient and outpatient, who may possess
additional records pertinent to his claim. 38 U.S.C.A. 5103A(b)
(West Supp. 2001); Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 59 -

After securing any necessary authorization or medical releases, the
RO should make reasonable efforts to obtain legible copies of the
veteran's complete treatment records from all sources adequately
identified whose records have not previously been secured. 38
U.S.C.A. 5103A(b), (c) (West Supp. 2001)); 66 Fed. Reg. 45,620,
45,630-45,631 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(c)).

Regardless of the veteran's response, the RO should secure all
outstanding VA treatment reports. All information which is not
duplicative of evidence already received should be associated with
the claims file.

2. If the RO is unable to obtain any of the relevant records
sought, it shall notify the veteran that it has been unable to
obtain such records by identifying the specific records not
obtained, explaining the efforts used to obtain those records, and
describing any further action to be taken with respect to the
claim. 38 U.S.C.A 5103A(b)(2)); 66 Fed. Reg. 46,620, 45,631 (to be
codified at 38 C.F.R. 3.159(e)).

3. The RO should schedule the veteran for a VA special orthopedic
examination by an orthopedic surgeon or other appropriate available
medical specialist to include on a fee basis if necessary to
determine the impairment due to the service-connected left knee
disability. The claims file and a separate copy of this remand
should be made available to and reviewed by the examiner prior and
pursuant to conduction and completion of the examination(s).

- 60 -

The examiner must annotate the examination report(s) that the
claims file was in fact made available for review in conjunction
with the examination(s).

Any further indicated special studies should be conducted.

The examiner should record pertinent medical complaints, symptoms,
and clinical findings, including specifically active and passive
range of motion in degrees, and comment on the functional
limitations, if any, caused by the appellant's service-connected
disability in light of the provisions of 38 C.F.R. 4.40, 4.45, and
4.59. It is requested that the examiner provide explicit responses
to the following questions:

(a) Does the service-connected left knee disorder cause weakened
movement, excess fatigability, incoordination, pain on movement,
swelling, deformity, or atrophy, and if so, what is the effect of
these manifestations on the ability of the veteran to perform
average employment in a civil occupation? If the severity of these
manifestations cannot be quantified, the examiner should so
indicate.

(b) With respect to subjective complaints of pain, the examiner
should comment on whether pain is visibly manifested upon palpation
and movement of the left knee disorder, and whether there are any
other objective manifestations that would demonstrate disuse or
functional impairment due to pain attributable to the service-
connected disabilities.

- 61 -

If there is painful motion of the left knee disorder, the examiner
should state at which point, in degrees if possible, the range of
motion pain begins and ends. The examiner should note if such a
determination cannot be made.

The VA examiner should specifically determine whether the
subjective complaints of pain are supported by the objective
findings made on examination. If unable to make this determination,
the examiner should so state.

(c) The examiner should address whether the service-connected
disabilities involve only the joint structure, or the muscles and
nerves as well.

(d) The examiner should also determine whether there is recurrent
subluxation and/or lateral instability involving the left knee,
and, if so, the severity of such recurrent subluxation and/or
lateral instability.

Any opinions expressed as to the severity of the veteran's left
knee disorder should be accompanied by a complete rationale.

The veteran is hereby advised that failure to report for any
scheduled VA examination(s) may result in a denial of his claim.
Moreover, the governing regulation provides that failure to report
without good cause for an examination in conjunction with a claim
for an increased rating will result in the denial of the claim. 38
C.F.R. 3.655 (2001); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

- 62 -

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination
report(s) and required opinions to ensure that they are responsive
to and in complete compliance with the directives of this remand,
and if they are not, the RO should implement corrective procedures.
The Board errs as a matter of law when it fails to ensure
compliance, and further remand will be mandated. Stegall v. West,
11 Vet. App. 268 (1998).

In addition, the RO must review the claims file to ensure that any
other notification and development action required by the VCAA,
Pub. L. No. 106-475 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act (see 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2001)) are fully
complied with and satisfied. See also 66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified at 38 C.F.R. 3.159).

5. After undertaking any necessary development in addition to that
specified above, the RO should readjudicate the issue of
entitlement to a rating in excess of 10 percent for the service-
connected left knee disorder, status post-medial meniscectomy.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case (SSOC). The SSOC must contain notice of relevant actions taken
on the claim for benefits, to include a summary of the evidence and
applicable law and regulations pertinent to the issue currently on
appeal. A reasonable period of time for a response should be
afforded.

- 63 -

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO.

RONALD R. BOSCH
Member, Board of Veterans' Appeals

- 64 -



